CaSe 1-19-40115-nh| DOC 31 Filed 04/22/19 Entered 04/22/19 14235240

1775 Wehr|e Drive. Suite 100
rio S S vvilliamsville, New York 14221
Phone (716)204-1700
Fax (716)204-1702
0 OWY http://WWW.GrossPo|oWy.com/
L L C
Formed ln the State of Delaware
April 22, 2019
CLERK, UNITED STATES BANKRUPTCY COURT
Eastern District of New York

271 -C Cadrnan Plaza East
Brooklyn, NY 11201

Re: Green Group ll LLC
Case No: l9-40115-nhl

Dear Sir or Madam:
Please withdraw the Motion for Relief filed April l, 2019 as document number 25 by Gross

PoloWy, LLC on behalf of Fay Servicing, LLC acting as servicing agent for U. S, Banl< National
Association as Legal Title Trustee for Trurnan 2016 SC6 Title Trust on the above referenced bankruptcy

case.
If you have any questions, please feel free to call.

Very truly yours,

By.l wang \1»1 \(lt,t t t…»»

Courtney R Willia`ms Esq.

